Citation Nr: 1828159	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-35 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the grant of an apportionment of the Veteran's VA compensation benefits in favor of the Veteran's minor child E.B. in the amount of $80.00 was appropriate.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Counsel






INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.


FINDINGS OF FACT

1. E.B. is the child of the Veteran and does not reside primarily with the Veteran.

2. The Veteran had not been reasonably discharging his responsibility for the support of E.B.

3.  The apportionment in the amount of $80.00 would not cause the Veteran a financial hardship.


CONCLUSION OF LAW

The grant of an apportionment of the Veteran's VA compensation benefits in favor of the Veteran's minor child E.B. in the amount of $80.00 was appropriate.  38 U.S.C. § 5307 (2012); 38 C.F.R. §§ 3.450, 3.452 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  In short, the VCAA does not apply to decisions regarding how benefits are paid; however, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment..  See 38 C.F.R. § 19.100, 19.101, and 19.102. 

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C. § 7105A; 38 C.F.R. § 19.102. 

The Veteran was notified of the claim for apportionment by correspondence in May 2010 and January 2011.  Both parties received notice of the April 2011 decision that granted an apportionment of $80.00 per month of the Veteran's benefits for E.B.  An August 2014 statement of the case was sent to both parties. Correspondence provided to both parties included notice of the governing legal regulations and hearing, appeal, and representation rights.  E.B.'s mother did not submit a substantive appeal in response to the August 2014 statement of the case.  

The Veteran submitted a substantive appeal to the August 2014 statement of the case in October 2014.  A review of the record shows that a copy of the content of the Veteran's substantive appeal was not sent to the other party.  However, as will be discussed below, the Veteran's claim is being denied, and this result is completely favorable to the other party on behalf of E.B. Therefore, any notice/duty to assist omission is harmless and without prejudice to either party; a remand to provide any corrective notice would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



II.  Analysis

In an April 2011 administrative decision, the RO granted an apportionment of the Veteran's monthly VA disability benefits in the amount of $80.00 in favor of his daughter, E.B., effective May 6, 2010.  The Veteran appealed this decision asserting that the apportionment would cause undue hardship.  

General apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C. § 530(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993).  A Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

However, notwithstanding the requirements for an apportionment, a "special apportionment" may be paid pursuant to 38 C.F.R. § 3.451 without regard to any other provision regarding apportionment where hardship is shown to exist.  In such cases, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  A special apportionment is meant to provide for a dependent in a situation in which the Veteran is reasonably discharging his responsibility for the support of his children, but special circumstances exist which warrant giving the dependents additional support.

The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

At the time of the apportionment, the Veteran was in receipt of 80 percent combined evaluation for compensation.  An April 2010 letter documented that the Veteran was receiving an additional amount for four children to include E.B.  The letter indicated that the Veteran received an $80.00 per month for E.B as a dependent child.  

A Declaration of Paternity form dated in September 1994 reflects that the Veteran is the father of E.B.  In addition, the Veteran has not contested the assertion that E.B. is his child; as such, E.B. is recognized as the child of the Veteran by the Board.  

The evidence of record reflects that  was born in September 1994, and in September 2014, she turned eighteen.  There is no allegation that E.B. became permanently incapable of self-support at any time before her eighteenth and E.B.'s mother has not asserted that E.B. has pursued a course of instruction at an approved educational institution after her eighteenth birthday.  Accordingly, there is no legal basis in this case for an apportionment of the Veteran's benefits beyond E.B.'s eighteenth birthday in September 2012.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

In a July 2010 statement, the Veteran asserted that E.B.'s mother receives $300 per month in child support for E.B. and she should not be apportioned any of his disability benefits on behalf of their daughter.  He submitted a Payment Record Letter from the Commonwealth of Virginia, Department of Social Services, Division of Child Support Enforcement dated in July 2010 that revealed past due support debt to E.B.'s mother was $25,573 and the amount of his child support obligation was $147 per month.  

The claims file also contains a court of order for the Veteran to pay child support on behalf of E.B. to her mother.  A letter from the Commonwealth of Virginia, Department of Social Services dated in October 2010 with supporting documentation indicates that the Veteran was seriously delinquent in his child support obligations for his child, E.B..  The letter noted that the Veteran made only one payment for the entire 2010 year in the amount of $69.34 on October 4, 2010.  Prior to that for the 2009 year he made only five payments.  Three out of the five payments were partial payments.  The Veteran's entire payment history reflects that his payments were sporadic and few, at best.  As of October 19, 2010, the Veteran's past due support debt with respect to E.B. was $26,490.  His amount in child support obligation was $147 per month.  The October 2010 letter also noted that they enclosed a wage withholding order for child support for the VA and if the Veteran submitted on of these orders as proof that he is making payments, this is false, as wage withholding orders are to get the employer or agency where the non-custodial parent is receiving wages or benefits to deduct payments automatically for child support rather than the Division of Child Support Enforcement waiting on the non-custodial parent to send payments in on their own.  In light of the foregoing, the Board finds that the evidence shows that the Veteran was not reasonably discharging his responsibility to support E.B., his minor child.  

As the Veteran was not reasonably discharging his responsibility to support E.B., there is no need to consider special apportionment to include whether the original claimant, E.B.'s mother, was experiencing financial hardship.   

With respect to the Veteran's argument that the apportionment would cause undue hardship, as discussed above, the record shows that he received additional VA disability compensation for his minor children to include E.B.  He only received the additional compensation, because of their status as his dependents.  An April 2010 letter from the RO documents that the Veteran received an additional $80.00 per month for E.B as a dependent child.  The RO granted an apportionment of $80.00 per month reflecting that the RO apportioned to E.B.'s mother on her behalf the additional benefit the Veteran received for claiming E.B. as a dependent.  In addition, the Veteran filed out VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, in July 2010 that revealed his only income was his VA benefits compensation in the amount of $1915.  He reported that he had the following expenses: $870 in rent or house payment, $200 per month for food, $160 per month in utilities, $74 per month telephone bill, and $435 per month to the Division of Child Support Enforcement.  Thus, his total expenses at the time were $1736 per month, which was less that his monthly income.  The Veteran noted that he was specifically paying $300 of the total $435 per month on behalf of E.B. for child support.  However, the October 2010 letter from the Commonwealth of Virginia, Department of Social Services reveals that the Veteran was seriously delinquent in his child support obligations for his child, E.B. and his payment history shows that his child support payments were sporadic and few, at best.  Thus his actual total monthly expenses in July 2010 were approximately $1436.  A July 2011 Financial Status Report reflects that the Veteran was in receipt of VA compensation in the amount of $1427 with no other source of income.  His expenses were as follows: $675 per month for rent/mortgage, $200 for food, no monthly payment of heat and utilities, and $610 in monthly payments or installment contracts (which included $435 to the Division of Child Support Enforcement in Virginia, $100 per month title pawn loan, and $75 per month cell phone).  This financial statement indicates that the Veteran's expenses exceed his income.  However, as stated previously, the Decision of Child Support Enforcement in Virginia stated that the Veteran was significantly behind on child support payments and that at the time of the letter in October 2010, the Veteran only paid once in the amount of $69.34 in October 2010, which was less than the $147 per month child support obligation for E.B.  The evidence of record reveals that the Veteran was not paying $300 out of the claimed $675 per month in child support obligations.  Furthermore, it appears that the Veteran included in his expenses $80 in apportionment; however the income in the amount of $1427 also reflects the decrease of $80 for the apportionment.  Thus, his monthly expenses in July 2011 are approximately $1105, reflecting that his monthly income (including the $80 reduction due to the apportionment) exceeds his total monthly expenses.  In light of the foregoing, the Board finds that the apportionment of $80.00 per month on behalf of his child E.B. until her eighteenth birthday would not cause undue hardship and was appropriate.  

ORDER

An apportionment of the Veteran's VA compensation benefits in favor of the Veteran's minor child E.B. in the amount of $80.00 was appropriate.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


